Citation Nr: 0119726	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-06 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for polycystic kidney 
disease.

2.  Entitlement to service connection for residuals of kidney 
stones.

3.  Entitlement to service connection for gout.

4.  Entitlement to a compensable evaluation rating for status 
post hemorrhoidectomy.

5.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant has certified periods of active duty from 
February 1978 to April 1981, and from June 1989 to November 
1991.  Additional periods of active duty are indicated.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Competent lay evidence of an inservice kidney stone has 
not been presented.

2.  Competent evidence of post-service kidney stones or 
residuals of an inservice kidney stone has not been 
presented.

3.  Competent evidence of gout inservice, or competent 
evidence attributing post-service gout to service has not 
been presented.

4.  Status post hemorrhoidectomy is currently manifested by a 
stable condition with subjective observation of very 
occasional bleeding.

5.  Hypertension is currently manifested by diastolic blood 
pressures no greater than predominantly 100 but requiring 
continuous medication for control.


CONCLUSIONS OF LAW

1.  Kidney stones or residuals of kidney stones were not 
incurred in or aggravated during the appellant's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

2.  Gout was not incurred in or aggravated during the 
appellant's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).

3.  The criteria for a compensable evaluation rating for 
status post hemorrhoidectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.114, 
Diagnostic Code 7336 (2000).

4.  Hypertension is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.104, Diagnostic Code 7101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  Service connection may be 
established when nephritis is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  However, gout and kidney stones are 
not conditions that are entitled to presumptive service 
connection.

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  By virtue of a letter sent to the appellant 
in July 1999, the rating decisions, the Statements of the 
Case, and Supplemental Statements of the Case issued during 
the pendency of this appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  In January 2001 the RO gave the appellant notice of 
the provisions of the VCAA.  The RO made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to these claims has been obtained 
and associated with the claims folder.  Service medical 
records were obtained and associated with the claims folder.  
All identified and relevant medical treatment and examination 
records were obtained, including private and VA Medical 
Center records.  A VA examination was conducted in August 
1999 and a copy of the report associated with the file.  A 
hearing was conducted before the RO in September 2000 and a 
transcript associated with the claims folder.  At the time of 
the hearing, the appellant was specifically informed of the 
evidence needed to complete his claims pursuant to the VCAA 
and 38 C.F.R. § 3.103 (2000).  Furthermore, there is no 
indication from the appellant or the representative that 
there is outstanding evidence which would be relevant to this 
claim.  When the Board considers an issue not considered 
below by the RO, in this case because the passage of the 
Veterans Claims Assistance Act came after the RO had 
completed consideration of the case, then the Board must 
consider whether the appellant would be prejudiced by 
appellate review without first returning the case to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the cited 
findings regarding the development previously accomplished in 
this case, we hold that the appellant would not be prejudiced 
with our consideration of the appeal on the stated issues 
since the duty to assist the appellant has been met and no 
reasonable possibility exists that additional assistance 
would aid in substantiating the claims.

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

At the time of entry into service in February 1978, no 
genitourinary or musculoskeletal abnormality was identified.  
The appellant denied a history of kidney stones, blood in his 
urine or any joint difficulties.  In December 1985, he 
reported bilateral back pain that became left sided with 
radiation to the left flank and lower abdomen.  He reported 
rust-colored urine and a family history of recurrent kidney 
stones.  On examination there was no costovertebral angle 
tenderness and his abdomen was soft and without masses or 
tenderness.  Urinalysis revealed red blood cells too numerous 
to count.  A probable urinary tract stone was indicated and 
an intravenous pyelogram was scheduled.  Later in the 
December he was still experiencing mild pain in the left back 
and flank and gross hematuria.  The intravenous pyelogram was 
normal.  By the end of December he reported minimal to no 
pain, but he continued to have hematuria.  He was to continue 
to strain his urine and was scheduled for medical evacuation 
for a urology consultation.

A service examination was conducted in January 1986 and no 
genitourinary or joint abnormalities were noted.  In January 
1986, he was still awaiting a urology appointment.  He had no 
pain, but continued to have gross hematuria.  He was 
straining his urine.  In a March 1986 note, he was found 
physically qualified for transfer.  No urology consultation 
appears in the record, and in a May 1986 note the appellant 
reported a history of passing blood in his urine, but had no 
active complaints.  As part of a physical examination in 
April 1989 during hospitalization for a hemorrhoidectomy, he 
reported a history of hematuria in 1987.  Urinalysis was 
within normal limits.  Gout was not identified.  Service 
examinations in June 1989, January 1991, and October 1991 
identified normal conditions of the genitourinary system and 
of the joints.  In his January 1991 report of medical history 
he reported that he had passed a kidney stone in 1986, and he 
indicated the daily use of one antihypertensive drug.  In a 
June 1991 note, the examiner noted a minimal elevation in 
uric acid (8.0), but the diagnosis was anemia of unknown 
etiology.  Service medical records documented treatment with 
antihypertensives and iron supplements, however no use of 
anti-gout medications was noted.  Review of the service 
medical records documenting knee and ankle pain fail to 
indicate an impression of gout or rule-out gout.

Post-service records indicate that the appellant was 
diagnosed with polycystic kidney disease in January 1996 when 
he was admitted to a private hospital for complaints of left 
flank pain and hematemesis.  He reported a history of kidney 
stones with repeated attacks.  His condition was initially 
thought to be a kidney stone.  Renal ultrasound revealed no 
stones, but there were multiple bilateral renal cysts.  The 
remainder of the private medical records from that date 
document ongoing treatment for polycystic kidney disease and 
end stage renal failure.  

A VA examination was conducted in August 1999.  The appellant 
reported intermittent hematuria throughout service.  After 
service he went to work as a truck driver and continued to 
have episodes of recurrent hematuria that he attributed to a 
kidney stone.  In 1995 he was diagnosed with polycystic 
kidney disease.  He reported having gout for which he took 
medication during exacerbations.  Physical examination 
revealed pitting edema in the ankles.  Polycystic kidney 
disease and gout were diagnosed.

The appellant had an acute attack of gout in his left ankle 
in August 1999.  Six months prior he had developed a painful 
right great toe.  On examination both calves were equal in 
size.  The left ankle was tender and range of motion was 
slightly painful.

The appellant began undergoing dialysis at the VA Medical 
Center in January 2000.

The appellant testified before the RO in September 2000.  The 
appellant testified that in December 1985 he experienced 
lower back pain that felt like somebody was stabbing him in 
his left kidney.  He underwent an intravenous pyelogram and a 
kidney stone was discovered in his left kidney that was about 
the size of a pencil eraser.  He was scheduled to be shipped 
out for a urology evaluation, but this was only a few weeks 
away from when he was due to rotate back to the United States 
so that was postponed.  Upon his return stateside, his blood 
pressure was out of control.  He mentioned to the medical 
personnel that he had a kidney stone.  They reportedly did 
some bloodwork and told him it was nothing but a kidney stone 
and that he could expect a little bleeding.  Nothing more was 
ever said or done about his kidney stone.  There were 
actually some stones because he strained his urine and some 
stones were present.  He was discharged because he exceeded 
the weight standards.  In about May 1993 he began having 
blood in his urine again which was attributed to kidney 
stones, but no investigation was performed.  In January 1996 
he blacked out at work and was admitted to the emergency 
room.  He passed a kidney stone that day.  At this time he 
was diagnosed with full-blown polycystic kidney disease.  
This was his last kidney stone attack.  He began dialysis in 
January 2000.  He further testified that had he undergone a 
urology evaluation in service they would have found out his 
problem was not kidney stones but cysts, which tend to give 
the same symptoms as stones when they ruptured.  He currently 
had problems with gout in his left leg.  During service he 
had knee problems, and a doctor once told him that there was 
a possibility it could be gout.  Every time it flared up they 
would give him medication and it would go away.  He took 
medication for his gout now, and it he seldom had any 
symptoms unless he forgot his medication.  His uric acid 
levels were elevated during service which was why he was put 
on medication.  These were stopped by the time he was 
discharged.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Residuals of kidney stones.

The appellant has failed to present competent evidence of 
current kidney stone disability or any current residual 
disability attributable to an inservice kidney stone.  The 
appellant's current disability is clearly polycystic kidney 
disease.  Post-service, kidney stones were never objectively 
identified.  The appellant has testified that post-service 
hematuria was attributed to stones, but stones were not 
documented.  He testified that he last passed a kidney stone 
in January 1996 while hospitalized, at the time polycystic 
kidney disease was diagnosed.  This is not indicated in 
those records.  Renal ultrasound did not reveal any stones.  
The records indicate that stones were an initial impression, 
not a concluding diagnosis.  Accordingly, competent evidence 
of post-service kidney stones has not been presented.  
Competent evidence of residual disability associated with an 
inservice kidney stone has note been presented.  Polycystic 
kidney disease has not been attributed by a competent 
examiner to kidney stones in service.  A service-connection 
claim generally must be accompanied by evidence that 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent proof of a present disability there can be 
no valid claim.  A medical examination or other medical 
evidence that shows that the veteran currently suffers from 
a claimed disability is a fundamental prerequisite for 
establishing service connection.  

We are aware that the presence or occurrence of kidney 
stones was suggested in service.  However, definitive 
testing, the intravenous pyelogram, was reportedly normal 
and a definitive diagnosis was not rendered.  We can accept 
that a lay person such as the appellant is competent to note 
hematuria and if straining his urine, readily observe the 
presence of something, although he is not competent to 
diagnose his observations as kidney stones.  Therefore, 
competent evidence of kidney stones in service has also not 
been presented.  The preponderance of the evidence is 
against the claim and service connection for kidney stones 
or the residuals of kidney stones is not warranted.

Gout.

Competent evidence of gout in service has not been presented.  
We have reviewed the service medical records that note joint 
complaints and find no evidence of a diagnosis of gout.  We 
have reviewed the service medical records that indicated an 
elevated uric acid level, but at the time the appellant was 
being treated for anemia of unknown origin and gout was not 
suggested.  There is no record of the use of any medications 
typically used in the treatment of gout in the service 
medical records.  The appellant as a lay person is competent 
to note a painful, red or swollen joint.  However, he has not 
demonstrated the medical expertise to diagnose gout as the 
etiology of these observable conditions.

Furthermore, although competent evidence of post-service gout 
was presented, no competent examiner has attributed post-
service gout to service.  In the absence of evidence of an 
inservice diagnosis or competent evidence that attributes the 
development of gout after service to service, the 
preponderance of the evidence is against the claim for 
service connection for gout.

Increased ratings.

This portion of the appeal stems from a September 1999 rating 
decision that granted service connection for status post 
hemorrhoidectomy (noncompensable evaluation) and for 
hypertension (10 percent evaluation).  The appellant has 
contended that higher evaluations were warranted.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, in the instant case we find that 
the conditions under appellate consideration have not 
significantly changed and that uniform ratings are warranted.

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the letters issued in 1999 and 2001, 
the Statements of the Case and Supplemental Statements of the 
Case issued during the pendency of the appeal, the appellant 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
higher evaluations.  The RO obtained the service medical 
records and all identified VA and private medical treatment 
records.  A VA examination was conducted in August 1999 and a 
copy of the report associated with the file.  A hearing was 
conducted before the RO on these issues in September 2000 and 
a transcript associated with the claims folder.  At the time 
of the hearing, the hearing officer explained the rating 
criteria for each disability and the evidence necessary to 
substantiate higher evaluations.  The transcript indicated 
the appellant's understanding of the criteria.  There is no 
indication from the appellant or the representative that 
there is outstanding evidence which would be relevant to 
these claims.  Based on the cited findings regarding the 
development previously accomplished in this case, we hold 
that the appellant would not be prejudiced with our 
consideration of the appeal since the duty to assist the 
appellant has been met and no reasonable possibility exists 
that additional assistance would aid in substantiating the 
claims.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert, 1 Vet. App. at 55.  Lay testimony is competent only 
when it regards the readily observable features or symptoms 
of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994).  The appellant is competent to state that his 
condition is worse.  However, the training and experience of 
the medical personnel makes their findings more probative as 
to the extent of the disability.  Therefore the Board 
generally assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

Status post hemorrhoidectomy.

The appellant developed bleeding hemorrhoids in service.  He 
had anemia that was attributed by some examiners, but not 
all, to the bleeding hemorrhoids.  In April 1989, prominent, 
friable, prolapsed hemorrhoids were noted and he underwent 
hemorrhoidectomy.  This surgery was noted in a January 1991 
service medical examination but was not considered disabling.  
The remainder of the service medical records are silent for 
complaints referable to hemorrhoids.

Private medical records from 1996-1999 are silent for 
complaints referable to hemorrhoids.  In a June 1999 note, he 
denied constipation.  VA Medical Center records were silent 
for complaints referable to hemorrhoids.

A VA examination was conducted in August 1998.  The appellant 
informed the VA examiner that he had no problems since his 
inservice hemorrhoidectomy.  He denied any hemorrhoids or 
rectal bleeding.  He stated that he was asymptomatic.  Stable 
status post hemorrhoidectomy was diagnosed.

The appellant testified before the RO in September 2000.  He 
underwent hemorrhoidectomy in service for bleeding 
hemorrhoids.  He testified that they had come back.  He was 
bleeding every now and then and was taking suppositories and 
some medication for them.  He did not use any prosthetics.  
No surgery had been discussed because of his renal disease.  

The appellant's disability has been rated under Diagnostic 
Code 7336 for external or internal hemorrhoids.  With 
persistent bleeding and with secondary anemia, or with 
fissures, a 20 percent evaluation is assigned.  When large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent evaluation is 
assigned.  When mild or moderate, a 0 percent evaluation is 
assigned.  38 C.F.R. § 4.114; Diagnostic Code 7336 (2000).

The preponderance of the evidence is against a compensable 
evaluation as competent objective evidence of current large, 
thrombotic hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences has not been presented.  We 
have considered the appellant's testimony, and he has not 
asserted that his hemorrhoids fit the criteria for a 
compensable evaluation, merely that he had bleeding every now 
and then.  Accordingly, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

Hypertension.

Elevated blood pressures were noted in service in about 1986.  
Sitting blood pressure checks in June 1986 ranged between 
136/80 and 126/90.  At discharge in October 1991 his blood 
pressure was 132/82.

Private medical records documented a blood pressure of 
140/100 in May 1996.  In January 1997 blood pressure was 
140/100.  In November 1998, blood pressure was 125/85.  In 
August 1999, blood pressure was 140/80.

A VA examination was conducted in August 1999.  The appellant 
was taking medication to control his blood pressure.  Blood 
pressures taken on the day of examination were: 143/93; 
140/88; 135/89.

VA Medical Center dialysis flow sheets between January 2000 
and March 2000 documented sitting pre-dialysis blood 
pressures from 163/71 to 105/108.  Sitting post-dialysis 
blood pressures were from 143/80 to 188/105.

A VA Medical Center flow sheet documented a period between 
February 2000 and September 2000.  Blood pressures fell 
between 165/69 and 178/107.

The appellant testified before the RO in September 2000.  
Hypertension was identified in service and he was placed on 
medication.  When he returned stateside it was out of 
control.  His weight was rapidly fluctuating and he was 
placed on diuretics for fluid retention.  He was currently 
taking three medications to control his blood pressure.  His 
blood pressure problems were attributable to his failing 
kidneys and it was felt that after his transplant his blood 
pressure would come down.  During dialysis his diastolic 
pressure could get as high as 110. 

The appellant is rated under the criteria for evaluating 
hypertensive vascular disease.  With diastolic pressure 
predominantly 130 or more, a 60 percent rating is warranted.  
With diastolic pressure predominantly 120 or more, a 40 
percent rating is warranted.  With diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, a 20 percent rating is warranted.  
When diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 or more, or; as a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.104; Diagnostic Code 7101 (2000).

The preponderance of the evidence is against a higher 
evaluation as objective evidence of diastolic pressure 
predominantly 110 or more, or, systolic pressure 
predominantly 200 or more has not been presented.  We have 
considered the appellant's testimony that during dialysis his 
diastolic pressure could get as high as 110.  This is not 
sufficient objective evidence that the diastolic pressure is 
predominantly 110 or more.  The objective recordations of his 
blood pressure do not indicate diastolic pressures 
predominantly 110 or more.  Therefore, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The Board finds that the schedular criteria and 
currently assigned evaluations for status post 
hemorrhoidectomy and hypertension are adequate as the case 
does not present an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
schedular standards.  Competent, objective evidence of marked 
inference with employment or frequent periods of 
hospitalization due to service connected hemorrhoids or 
hypertension has not been shown.


ORDER

Service connection for residuals of kidney stones and gout is 
denied.  An increased rating for status post hemorrhoidectomy 
is denied.  An increased rating for hypertension is denied.


REMAND

Service connection for polycystic kidney disease.

The appellant contends that polycystic kidney disease had its 
onset in service, and was evidenced by the inservice 
development of hypertension and hematuria.  The appellant is 
currently service connected for hypertension.  Hematuria was 
reported in service and documented in service medical 
records.  The appellant has submitted private medical 
evidence that indicates that his hypertension is secondary to 
polycystic kidney disease and resultant renal failure.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The RO noted the change in the law and so advised the 
appellant of the evidence necessary to substantiate his claim 
for service connection for polycystic kidney disease in a 
January 2001 letter.  We further note that at the time of the 
hearing before the RO, the hearing officer specifically 
advised the appellant to submit a medical nexus opinion based 
on review of all of the evidence.  The file was held open, 
but the appellant did not submit such an opinion.  Clearly, 
the notice requirements of the VCAA have been met.

However, the VCAA further provides that assistance provided 
by VA shall include obtaining a medical opinion when an 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary when after taking into 
account all of the information and lay or medical evidence 
including the statements of the claimant, there is evidence 
of current disability that may be associated with active 
service, but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  38 U.S.C.A.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The RO provided the appellant with a VA 
examination in August 1999, but the VA examiner did not 
address the question of whether any inservice findings were 
early manifestations of polycystic kidney disease.  An 
opinion that addresses this question based on review of the 
service medical records is necessary because after taking 
into account the service medical records, private and VA 
medical evidence, the Board has determined that there is 
currently competent medical evidence that might support the 
appellant's theory, but that there is insufficient medical 
evidence on this question to make a decision on the claim.  
We recognize that the RO offered the appellant an opportunity 
to cure this evidentiary defect, however the VCAA mandates 
that such an opinion be obtained in this case.

Accordingly, this case is REMANDED for the following:

The RO should obtain a VA medical 
opinion.  The physician must review the 
service medical records and determine 
whether the onset of polycystic disease 
was identifiable in service.  The 
physician should discuss the service 
medical records findings including but 
not limited to: gross hematuria with 
left-sided flank pain and a normal 
intravenous pyelogram in December 1985; 
the development of hypertension in about 
April 1986 and its subsequent treatment 
course; anemia attributed to unknown 
etiology, bleeding hemorrhoids and in 
another opinion, to multiple blood 
donations.  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



